 
 
I 
108th CONGRESS
2d Session
H. R. 4846 
IN THE HOUSE OF REPRESENTATIVES 
 
July 15, 2004 
Ms. Granger (for herself, Mr. Burgess, Mr. Gillmor, Mr. Paul, Ms. Harris, and Mr. Calvert) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Armed Services, Energy and Commerce, and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reduce the risk of identity theft by limiting the use of Social Security account numbers on certain Government-issued identification cards and Government documents. 
 
 
1.Short titleThis Act may be cited as the Social Security Number Privacy and Protection Act of 2004. 
2.Alteration of Selective Service reminder mailback card to reduce risk of theft of social security account numbersNot later than two years after the date of the enactment of this Act, the Director of Selective Service shall alter the form of the Selective Service reminder mailback card, or the method by which the card is submitted to the Selective Service System, to reduce the risk of theft of social security account numbers included as part of the identifying information required from persons presenting themselves for registration under the Military Selective Service Act (50 U.S.C. App. 451 et seq.). 
3.Elimination of social security account number from medicare, medicaid, and SCHIP identification cards 
(a)MedicareSection 1874 of the Social Security Act (42 U.S.C. 1395kk) is amended by adding at the end the following new subsection: 
 
(d) Any individual identification or similar card issued to carry out this title shall not contain the social security account number of any individual, but may contain another identification number or code as the Secretary may specify. Nothing in this subsection shall be construed as preventing the use of social security account numbers for claims or other purposes under this title.. 
(b)MedicaidSection 1902(a)(48) of such Act (42 U.S.C. 1396a(a)(48)) is amended by inserting before the semicolon at the end the following: and in issuing any individual identification card to carry out this title, provide that the card shall not contain the social security account number of any individual (but may contain another identification number or code as the State may specify).  
(c)SCHIPSection 2102(b) of such Act (42 U.S.C. 1397bb(b)) is amended by adding at the end the following new paragraph: 
 
(5)Restrictions on identification cardsAny individual identification or similar card issued to carry out this title shall not contain the social security account number of any individual (including a family member) but may contain another identification number or code as the State may specify. Nothing in this paragraph shall be construed as preventing the use of social security account numbers for claims or other purposes under this title.. 
(d)Effective dateThe amendments made by this section shall take effect 2 years after the date of the enactment of this Act and shall apply to individual identification cards issued on or after such effective date. 
4.Elimination of social security account number from veterans health care identification cards issued by the Department of Veterans Affairs 
(a)In generalChapter 73 of title 38, is amended by inserting after section 7334 the following new section: 
 
7335.Prohibition on use of social security account number on health care identification cards In issuing individual identification cards (or similar cards) for purposes of management of health care benefits under chapter 17 of this title, the Secretary shall provide that any such card that is issued after the end of the two-year period beginning on the date of the enactment of this section shall not contain the social security account number of any individual (including a family member).. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7344 the following new item: 
 
 
7355. Prohibition on use of social security account number on health care identification cards. 
5.Sense of Congress regarding removal of social security account numbers from identification and claims cards used by health insurersIt is the sense of Congress that health insurers should not use social security account numbers on insurance identification or claims cards issued to beneficiaries, but should substitute another identification code or number instead.  
 
